Execution Version




SECURITY AGREEMENT
RATIFICATION


SECURITY AGREEMENT RATIFICATION dated as of April 6, 2017 (this “Agreement”),
among JETBLUE AIRWAYS CORPORATION, a corporation duly organized and validly
existing under the laws of the State of Delaware (the “Borrower”) and CITIBANK,
N.A., as administrative agent for the parties defined as “Lenders” under the
Security Agreements (as defined below) and the Amended and Restated Credit
Agreement dated as of the date hereof between, among others, the Borrower and
CITIBANK, N.A. (in such capacities, together with its successors in such
capacities, the “Administrative Agent”).


WHEREAS, the parties hereto are party to the Slot and Gate Security Agreement
dated as of April 23, 2013 (the “Slot and Gate Security Agreement”) and the
Mortgage and Security Agreement (Spare Parts) dated as of December 23, 2013 (the
“Spare Parts Mortgage” and together with the Slot and Gate Security Agreement,
the “Security Agreements”), executed and delivered in connection with a Credit
and Guaranty Agreement dated as of April 23, 2013, as amended by the First
Amendment to Credit and Guaranty Agreement dated as of November 23, 2014 (the
“Existing Credit Agreement”) between, among others, the Borrower, the lenders
party thereto and Citibank, N.A., as Administrative Agent.


WHEREAS, concurrently with the execution and delivery hereof, the Existing
Credit Agreement is being amended and restated in its entirety pursuant to an
Amended and Restated Credit and Guaranty Agreement dated as of the date hereof
(the “Restated Credit Agreement”) between, among others, the Borrower, the
lenders party thereto, and Citibank, N.A. as Administrative Agent.


WHEREAS, the Borrower expects to realize, or has realized, substantial direct
and indirect benefits as a result of the Restated Credit Agreement.


WHEREAS, the Borrower reaffirms its pledge and grant of a security interest in
its respective Collateral (as defined in the Slot and Gate Security Agreement
and Spare Parts Mortgage, respectively) and confirms that the security interests
granted by it under the Security Agreements shall continue in full force and
effect with respect to the Restated Credit Agreement.


NOW THEREFORE, the parties hereto agree as follows:


Section 1. Definitions. Each capitalized term used and not otherwise defined
herein has the meaning assigned to such term in the Restated Credit Agreement.


Section 2. Reaffirmation. The Borrower, by its execution of this Agreement (i)
reaffirms its pledge and grant to the Administrative Agent for the benefit of
the Secured Parties a security interest in its respective Collateral (as defined
in the Slot and Gate





--------------------------------------------------------------------------------





Security Agreement) to secure the Obligations, (ii) reaffirms its pledge and
grant to the Administrative Agent for the benefit of the Secured Parties a
security interest in its respective Collateral (as defined in the Spare Parts
Mortgage) and (iii) confirms and ratifies that all of its obligations and the
security interests granted by it under the Security Agreements shall continue in
full force and effect in favor of the Administrative Agent for the benefit of
the Secured Parties (as defined therein) with respect to the Existing Credit
Agreement as restated by the Restated Credit Agreement and as supplemented by
this Agreement.


Section 3. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


Section 4. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.


Section 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall be binding on each Lender that has
executed this Agreement irrespective of whether or not any other Lender has
executed a signature page to this Agreement.


Section 6. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Restated Credit Agreement shall extinguish the obligations
outstanding under the Existing Credit Agreement, the Restated Credit Agreement
or the Security Agreements or discharge or release the Lien or priority of the
Security Agreements or any other security therefor. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Existing Credit Agreement, the Restated Credit Agreement or the
Security Agreements, which shall remain in full force and effect, except to any
extent modified hereby or by instruments executed concurrently herewith. Nothing
implied in this Agreement, the Restated Credit Agreement or the Security
Agreements shall be construed as a release or other discharge of the Borrower
under the Existing Credit Agreement or the Security Agreements. Each of the
Existing Credit Agreement and the Security Agreements shall remain in full force
and effect, until (as applicable) and except to any extent modified hereby or in
connection herewith.

Section 7. Applicable Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.


[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Ratification to be duly executed and delivered as of the day and year first
above written.


JETBLUE AIRWAYS CORPORATION,
as Borrower


By:
/s/ Stephen J. Priest    
Name: Stephen J. Priest
Title: Chief Financial Officer



    


Security Agreement Ratification
JetBlue 2017

--------------------------------------------------------------------------------





    
CITIBANK, N.A.,
as Administrative Agent


By:
/s/ Meghan O'Connor    
Name: Meghan O'Connor
Title: Vice President





Security Agreement Ratification
JetBlue 2017